 



EXHIBIT 10.3
ORTHOLOGIC CORP.
Amendment No. 1 to Les M. Taeger’s Employment Agreement
dated January 16, 2006
Effective June 5, 2006, Mr. Les M. Taeger’s base salary is increased to $227,000
per year.
Additionally, OrthoLogic may terminate Mr. Taeger’s employment at any time,
immediately and without cause, by giving written notice to Mr. Taeger. If
OrthoLogic terminates Mr. Taeger without cause, provided Mr. Taeger first
executes a Severance Agreement in the form then used by OrthoLogic, OrthoLogic
shall continue to pay to Mr. Taeger his minimum base salary in effect at the
time of termination for a period of one year following the date of termination,
at the time and in the manner dictated by OrthoLogic’s standard payroll
policies. Should such termination occur as a result of a change in control,
OrthoLogic shall also pay Mr. Taeger a pro-rata share of his bonus at the time
of termination.

         
By:
  /s/ John M. Holliman, III    
 
       
 
  John M. Holliman, III    
 
  Executive Chairman    
 
        Date: June 5, 2006    

